t c memo united_states tax_court michael n and barbara j merkin petitioners v commissioner of internal revenue respondent docket no filed date neil l prupis for petitioners elizabeth s martini for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable_year in issue and all rule references are to the tax_court rules of continued the issues for decision are whether petitioner husband was engaged in the trade_or_business of gambling during and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new york new york during the taxable_year in issue petitioner husband dr merkin was self-employed as a psychiatrist his medical practice is located on park avenue in new york city dr merkin has been engaged in private practice as a psychiatrist since petitioner wife mrs merkin is according to petitioners’ tax_return an investor petitioners’ primary residence is located on west 13th street in new york city petitioners own a secondary residence in guilford connecticut in when dr merkin wa sec_59 years old he began to ponder new ways whereby he could augment his income in retirement motivated by his preexisting interest in gambling and in particular the card game of poker dr merkin began reading up on continued practice and procedure betting games and attending card game conventions at these conventions dr merkin played poker and video slot machine games and purchased literature and other materials concerning casino games and odds-making dr merkin became particularly fascinated with video poker unlike table poker where a dealer deals a set of cards to a player or group of players in video poker a machine deals a hand of five cards to a single player and the player sees on the machine’s screen--according to the cards he or she is dealt--the odds and subsequent payout amounts for possible final card combinations such as a full house straight suit or flush suit of cards during the latter half of dr merkin decided to play video poker exclusively because he believed that it was a type of casino game where knowledge of mathematical probabilities--a knowledge he honed into his system--could improve his odds of winning video poker jackpots although dr merkin frequented several casinos and gaming establishments during the year in issue he spent most of his time playing video poker at the mohegan sun casino mohegan sun in uncasvile connecticut mohegan sun is approximately miles from the petitioners’ secondary residence in guilford connecticut dr merkin had a definitive routine when gambling at mohegan sun first upon arrival at the casino dr merkin would scout the various video poker machines located throughout the facility in order to find a machine that was paying out the highest jackpot amounts according to bets placed dr merkin would then select a video poker machine to play by inserting a mohegan sun player’s club card--similar to a credit card--into a slot on the machine dr merkin relied upon the card to record the length of time that he played the machine and his betting history the card would also record his winnings and losses when dr merkin hit a jackpot on the machine the card would record the jackpot and freeze both his card activity and the machine itself until a member of the connecticut board_of gaming could inspect the machine for signs of illegal tampering and or software irregularities each time that dr merkin would use his player’s club card in a gaming machine he would accrue player’s club points these points were awarded at the rate of one point per dollar spent and according to the length of play points were accruable and could be traded in at the casino for food beverages accommodations travel and other prizes the points had no cash_value and were not awarded in addition to winning a video poker jackpot mohegan sun issued dr merkin a form w-2g certain gambling winnings for reflecting gross winnings of dollar_figure petitioners timely filed their income_tax return they reported total income of dollar_figure consisting of the following items wage income of dollar_figure taxable interest of dollar_figure taxable state_income_tax refund of dollar_figure and business income of dollar_figure petitioners attached two schedules c profit or loss from business to their return the first pertained to dr merkin’s private medical practice and reported gross_receipts of dollar_figure and deductions of dollar_figure for a net schedule c gain of dollar_figure the second pertained to dr merkin’s activity as a professional gambler and reported gross gambling receipts of dollar_figure and claimed a deduction of dollar_figure of gambling_losses for a net schedule c loss of dollar_figure thus after combining the figures listed on both schedule c forms petitioners’ net business income reported was dollar_figure in arriving at their adjusted_gross_income petitioners deducted dollar_figure from their total income petitioners claimed itemized_deductions of dollar_figure and personal exemptions of dollar_figure resulting in taxable_income of dollar_figure and a total_tax of dollar_figure after including the alternative_minimum_tax and self- employment_tax on date respondent issued petitioners a notice_of_deficiency respondent determined that dr merkin was not engaged in the trade_or_business of gambling during and therefore could not deduct his gambling_losses on petitioners’ schedule c instead respondent determined that petitioners had to report dr merkin’s gambling winnings in total income and could deduct the gambling_losses on a schedule a itemized_deductions but only to the extent of dr merkin’s gambling winnings on the basis of the foregoing respondent determined that the amount of tax required to be shown on petitioners’ return was dollar_figure petitioners reported tax due of dollar_figure on their return resulting in a deficiency of dollar_figure respondent also determined petitioners were liable for an accuracy-related_penalty under sec_6662 of dollar_figure opinion burden_of_proof taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a however sec_7491 may in specific circumstances place the burden on the commissioner with regard to any factual issue relating to the taxpayers’ liability for tax if the taxpayers produce credible_evidence with respect to that issue and meet the requirements found in sec_7491 the taxpayers bear the burden of proving that they have met the requirements of sec_7491 miner v commissioner tcmemo_2003_39 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir although neither party has directly raised sec_7491 as an issue on our review of the entire record and for the reasons discussed infra we conclude that petitioners have neither complied with all substantiation requirements of the code nor maintained all required records see sec_6001 sec_7491 consequently the burden_of_proof respecting factual issues relevant to their liability for the deficiency in their tax remains on them tax treatment of gambling_losses sec_61 defines gross_income to mean all income from whatever source derived gambling winnings are includable in gross_income paul v commissioner tcmemo_1992_582 sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if a taxpayer is engaged in the trade_or_business of gambling his losses from gambling up to the amount of his gains from such transactions would be deductible in arriving at his adjusted_gross_income see sec_62 sec_165 thus if dr merkin’s gambling activity constituted a trade_or_business his losses from gambling as reported on schedule c up to the amount of his gambling winnings as reported on that schedule would be deductible in arriving at adjusted_gross_income if his gambling activity did not constitute a trade_or_business his gambling_losses to the extent of his winnings would be deductible as an itemized_deduction on petitioners’ schedule a in arriving at taxable_income sec_63 irrespective of whether the activity constituted a trade_or_business sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions see also sec_1_165-10 income_tax regs respondent determined that dr merkin was not in the trade_or_business of gambling during and thus could not claim his gambling_losses as a schedule c deduction on petitioners’ return petitioners argue that dr merkin was in the trade_or_business of gambling because he pursued the activity in good_faith with regularity and for the production_of_income to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and with the primary purpose of deriving a profit 480_us_23 whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite the shift from schedule c to schedule a lowers the ceiling imposed by sec_68 on itemized_deductions other than the deduction for the gambling loss itself see calvao v commissioner tcmemo_2007_57 n although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite a final_determination is made only after a consideration of all of the relevant facts and circumstances petitioners argue that we should hold that dr merkin was engaged in the trade_or_business of gambling in and accordingly that petitioners are entitled to claim a loss attributable to this activity on their schedule c after consideration of the facts contained in the record and for the reasons discussed infra we disagree dr merkin did not carry on his gambling activity in a businesslike manner see sec_1_183-2 income_tax regs he did not maintain any receipts books_or_records but instead relied solely upon mohegan sun to track all of his playing time betting history wins and losses on his player’s club card petitioners argue that it would have been too onerous for dr merkin to have kept receipts books_or_records of his time spent at the casino and the amounts of his bets see sec_6001 pertaining to the requirement for a taxpayer to keep records dr merkin also testified that he did not maintain such records because he assumed that mohegan sun was doing that for him he also admitted however that the player’s club card did not always record his activity since the record of hours spent playing video poker shown on his player’s club statement for did not comport with his estimate of the actual amount of time he spent playing video poker during the year in issue although the court has acknowledged and accepted a taxpayer’s reliance on a player’s club card statement as a record of his winnings and losses we have not accepted the argument that where a card statement does not show all of the taxpayer’s activity ie is an incomplete statement the taxpayer is thereby excused from providing other evidence of his winnings and losses see hardwick v commissioner tcmemo_2007_359 lutz v commissioner tcmemo_2002_89 petitioners were misguided to assume that dr merkin’s players club card would keep a complete business record of his activities at a casino and that this record would absolve them of the duty to maintain business records see sec_6001 it is the taxpayer’s duty and not that of the casino to maintain such records sec_6001 in short his lack of records and accountability for his activities illustrates to us that dr merkin did not carry on his video poker playing in a businesslike manner to further illustrate this point although dr merkin testified that he spent out of weekends during playing video poker at mohegan sun for at least hours per weekend for a total of approximately big_number hours he did not provide any credible_evidence to corroborate this testimony in fact the only credible_evidence in the record with respect to dr merkin’s time spent playing video poker in was a player’s club statement generated by mohegan sun and provided by petitioners at trial this statement shows that dr merkin spent big_number minutes or hours big_number playing video poker at mohegan sun in we do not believe that dr merkin spent big_number hours at mohegan sun solely on the basis of his testimony to that effect and in the absence of any receipts or records aside from a noncontemporaneous calendar of time spent at the casino that petitioners produced in anticipation of trial moreover dr merkin admitted that it was a mistake on his part to have relied on the player’s club card to record all of his time spent playing video poker we note that if petitioners were as concerned with the amount of player’s club points that dr merkin was earning from his playing as he represented in his argument he would likely have checked the balance of points and time played on his player’s club card before the end of then if a discrepancy existed between the casino’s record and dr merkin’s estimate of hours spent playing video poker at the casino he could have resolved the issue and obtained an accurate accounting of his time spent playing video poker at the casino during the year in issue he failed to do this we infer that dr merkin’s testimony that he spent approximately big_number hours playing video poker during represented petitioners’ attempt to equate the amount of time dr merkin spent practicing medicine with the amount of time he spent playing video poker dr merkin did not testify as to the amount of time he spent engaged in his medical practice in and for the aforementioned reasons we do not find his testimony and his calendar of the time purportedly spent at mohegan sun in that year credible accordingly we cannot make a well-informed judgment as to how much time dr merkin devoted to each of these activities during the year in issue ultimately and on the basis of the one source of credible_evidence before us--the player’s club statement--we believe that dr merkin spent hours playing video poker at mohegan sun in despite dr merkin’s playing time whether it was or big_number hours he did not testify that he spent any time honing or adjusting his system when it became clear to him that he was not on track to make a profit playing video poker in see sec_1_183-2 and income_tax regs dr merkin did testify that he read video poker magazines and kept abreast of the machines and their respective payout histories at the casino but he did not prove that he used this knowledge to adjust his system in the light of his overall losses we view dr merkin’s failure to spend any time adjusting and or improving his system as a factor weighing against his gambling activity’s being a trade_or_business although dr merkin may have read video poker magazines and spent time on the casino floor scouting various machines there is nothing in the record to validate petitioners’ claim that dr merkin is a renowned poker expert see sec_1_183-2 income_tax regs aside from his explanation of how the video poker game machine works dr merkin offered no testimony as to the specifics of his system for increasing the odds of winning video poker jackpots in fact dr merkin admitted at trial that he had recently quit playing video poker because his system simply did not work petitioners maintain that dr merkin played video poker with an honest intent to make a profit and that he did in fact make a profit if not always through his gambling winnings then through the many player’s club points that he accrued while playing video poker at mohegan sun see sec_1_183-2 income_tax regs to be sure petitioners argue at length that the added element of the player’s club points distinguishes their case from other cases involving gambling_losses because the large number of player’s club points that dr merkin earned and redeemed in illustrates that his activity was not only entered into for profit but was in fact profitable we disagree petitioners filed schedules c for dr merkin’s gambling activities for all of the taxable years preceding the year in issue petitioners reported a total of dollar_figure in gambling_losses for those years and reported a gambling loss of dollar_figure for despite those losses dr merkin maintains that his activities were profitable because he redeemed hundreds of thousands of his accrued player’s club points for items such as airfare travel and automobiles throughout the years including petitioners have maintained throughout their case that dr merkin’s earning hundreds of thousands of player’s club points was in fact profit to them and that the value of the points should be included in the amount of profit generated by dr merkin’s gambling activities it is petitioners’ position that if we include the value of these points as profit we will see not only that dr merkin’s gambling activity was indeed profitable but also that dr merkin continued to engage in the gambling because of an actual profit objective as evidenced by the value of the player’s club points we disagree we fail to see how dr merkin’s earning player’s club points supports petitioners’ contention that his gambling activity was engaged in with an actual and honest profit objective dr merkin’s player’s club points were based on his dollar amounts bet and length of play while there is no accounting of the points dr merkin earned and redeemed for and there is nothing in the record showing the items for which he redeemed the points for such evidence would do nothing more than show what prizes dr merkin received in exchange for his total wagering at mohegan sun in that is if petitioners received airfare accommodations and or trips from the player’s club program they did so because of the amount of money that dr merkin was spending at the casino the items he earned through redemption of his player’s club points were items that he essentially paid for with the amounts that he bet put another way if petitioners were to have purchased all of the items they received through the redemption of their player’s club points in it is highly improbable that the value of those items would equal the amount of money wagered by dr merkin in moreover and with respect to the items for which dr merkin redeemed his player’s club points in we note that petitioners failed to report as income the value of any car airfare or travel that they acquired from the casino in in libutti v commissioner tcmemo_1996_108 we held that the value of such items awarded by a casino to a taxpayer-patron if included in his gross_income could be considered a gain from wagering against which he was allowed to offset his wagering losses however if dr merkin received any items of that type in redemption of his player’s club points we could not permit him to have it both ways that is by taking the value of those items into account to determine whether his gambling activity was engaged in with the actual intent of making a profit while not including the value of those items in income see id cf 497_us_154 petitioners also argue that dr merkin’s substantial income from his medical practice should have no effect on our determination with respect to petitioners’ profit objective see 480_us_23 we disagree the facts in the present case differ from those in groetzinger there the supreme court noted that the taxpayer following the termination of his 20-year employment in february spent the balance of that year--and most of his time--engaged in parimutuel betting and that the taxpayer looked to that activity and his winnings from it as his livelihood to the contrary dr merkin was self-employed as a psychiatrist with a longstanding practice on park avenue in new york city petitioners did not rely on dr merkin’s winnings to support themselves see sec_1_183-2 income_tax regs petitioners had ample disposable income as a result of dr merkin’s practice to cover the expenses associated with two residences as well as dr merkin’s spending while at mohegan sun finally petitioners have not persuaded us--despite dr merkin’s testimony about his system and the player’s club points- -that dr merkin when he played video poker machines programmed by the casino had as his primary objective income or profit as dr merkin candidly admitted through his testimony regarding his scouting the various machines casinos are in the business of generating revenues to be sure dr merkin’s scouting process illustrated how casinos manipulate the computer gaming machines to increase the odds that the house will usually prevail as a result his system--developed in hopes of beating video poker machines--ultimately proved ineffective dr merkin conceded this reality when he admitted at trial that his system did not work accordingly in the light of sec_1_183-2 income_tax regs and on the basis of our analysis of the facts of this case we hold that dr merkin’s gambling activity in did not constitute a trade_or_business accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for of dollar_figure sec_6662 imposes a penalty in the amount of percent of the portion of the underpayment to which sec_6662 applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 although the commissioner bears the burden of production with respect to the penalty in this case petitioners failed to raise the penalty as an issue in their petition at trial or on brief see sec_7491 116_tc_438 the issue is thereby deemed conceded see rule b 118_tc_358 on the record before us and for the reasons previously discussed we hold that dr merkin’s gambling activity in did not rise to the level of a trade_or_business activity as contemplated by sec_162 see also sec_1_183-2 income_tax regs accordingly and because petitioners have conceded respondent’s application of the accuracy-related_penalty under sec_6662 we find for respondent to reflect our disposition of the issues decision will be entered for respondent
